Citation Nr: 0906478	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  02-18 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for syncopal episodes 
with hypotension.

2.  Entitlement to service connection for left internal 
carotid artery aneurysm.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for bilateral plantar 
fasciitis.

5.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected bilateral pes planus.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran had active service from April 1996 to July 2001.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from September 2001 and April 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The September 2001 rating decision, in 
pertinent part, granted service connection for bilateral pes 
planus and assigned an initial 10 percent rating; granted 
service connection for myofascial pain syndrome of the 
lumbosacral spine with rotational scoliosis (back disability) 
and assigned an initial 20 percent rating; and denied service 
connection for lower extremity bruising, syncopal episodes 
with hypotension, and bilateral plantar fasciitis.  The April 
2003 rating decision denied service connection for an 
aneurysm and migraine headaches, and entitlement to TDIU.

The RO issued a rating decision in February 2004 that 
increased the 20 percent rating to 40 percent for the 
service-connected back disability.  

When the case was initially before the Board in October 2007, 
the claim of service connection for lower extremity bruises, 
claimed as spider veins, was denied, and the claim for an 
increased rating for the service-connected back disability, 
rated as 40 percent disabling, was denied.  Those issues, 
therefore, are no longer in appellate status.  The remaining 
issues were remanded for additional development.  The case 
was again remanded in July 2008 for additional Social 
Security Administration (SSA) records.  


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates the 
Veteran is not shown to be suffering from syncopal episodes 
with hypotension.

2.  The preponderance of the evidence demonstrates the 
Veteran is not shown to be suffering from residuals of left 
internal carotid artery aneurysm.

3.  The preponderance of the evidence demonstrates the 
Veteran's headache disability did not have its onset in 
service, and is not etiologically related to the veteran's 
active service.

4.  The preponderance of the evidence demonstrates the 
Veteran is not shown to be suffering from bilateral plantar 
fasciitis.

5.  The preponderance of the evidence demonstrates the 
Veteran's bilateral pes planus is manifested by symptoms that 
more nearly approximate moderate but not severe or pronounced 
acquired flatfoot.  Marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation have not 
been demonstrated.

6.  The Veteran is service-connected for the following 
disabilities: lumbar spine disability, rated 40 percent 
disabling; bilateral pes planus, rated 10 percent disabling; 
and status post bunionectomy, hallux valgus of the right 
foot, and bronchitis, all rated noncompensable.  The 
Veteran's combined rating is 50 percent.

7.  The Veteran fails to meet the percentage criteria for a 
total disability rating based on individual unemployability 
due to service-connected disabilities; the preponderance of 
the evidence demonstrates the Veteran is not unemployable by 
reason of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for syncopal episodes 
with hypotension have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

2.  The criteria for service connection for left internal 
carotid artery aneurysm have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).

3.  The criteria for service connection for headaches have 
not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

4.  The criteria for service connection for bilateral plantar 
fasciitis have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

5.  The criteria for an initial rating in excess of 10 
percent for bilateral pes planus are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5276 
(2008).

6.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.341(a), 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).


A.  Service Connection Claims and TDIU

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in June 2006, 
subsequent to the initial adjudications.  While the notice 
was not provided prior to the initial adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claims were subsequently 
readjudicated in a February 2007 supplemental statement of 
the case, following the provision of notice.  The appellant 
has not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the 
complete laws regarding degrees of disability or effective 
dates for any grant of service connection, no new disability 
rating or effective date for award of benefits will be 
assigned as the claims for service connection were denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the veteran a physical 
examination, obtained a medical opinion as to the etiology 
and severity of the disabilities and of her employability, 
and afforded the Veteran the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the Veteran's claims file; and she has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

B.  Bilateral Pes Planus

The issue involves a "downstream" issue, as the initial 
claim for service connection was granted in the rating 
decision on appeal, and the Veteran disagrees with the 
evaluation assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  As the Veteran has not alleged any 
prejudice, that burden has not been met.  

Accordingly, the Veteran is not prejudiced by a decision on 
the appeal, regardless of the timing or content of the notice 
provided by the RO.

II.  Analysis

A.  Service Connection Claims 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  A claim of service connection 
for a disability must be accompanied by medical evidence 
establishing that the claimant currently has a claimed 
disability. Absent proof of a present disability, there can 
be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim. 38 C.F.R. § 3.303(b).  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  If service connection is established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  Id.

Service treatment records note that the veteran had three 
episodes of fainting or loss of consciousness in November 
2000 which were noted to be the result of hypotension.  The 
Veteran complained of dizziness, fainting spells and severe 
headaches on discharge examination in June 2001.  Discharge 
physical examination did not diagnose any related conditions.  
The service treatment records are absent for any indication 
of left internal carotid artery aneurysm or bilateral plantar 
fasciitis.  

Post-service treatment records note that a left internal 
carotid artery aneurysm was found on magnetic resonance 
imaging (MRI) in October 2002, and in November 2002, the 
Veteran underwent clipping of the aneurism.  A VA 
neurological consultation report dated in January 2005 
diagnosed vascular headaches, possibly secondary to aneurism.  

A VA general medical examination was conducted in November 
2007.  After a review of the Veteran's claims file, the 
examiner opined there were no residuals of the left internal 
carotid artery aneurysm; there was no current diagnosis of 
bilateral plantar fasciitis; the Veteran's blood pressure was 
normally in the low range and that this is not considered a 
pathologic process; the syncopal episodes with headaches were 
associated with left internal carotid artery aneurysm, and 
there was no reoccurrence of the syncopal episodes after 
clipping; and it was less likely than not that the Veteran's 
syncopal episodes or residual non prostrating headaches are 
related to service.  This is competent and significant 
evidence against the service connection claims.  See Wray v. 
Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).

The Veteran complained of headaches in service, however, 
there still must be medical evidence relating the current 
conditions at issue to that symptomatology.  The examiner who 
conducted the November 2007 VA examination specifically noted 
that the Veteran's headaches were not the result of service.  
See McManaway v. West, 13 Vet. App. 60, 66 (1999) (where 
there is assertion of continuity of symptomatology since 
service, medical evidence is still required to establish "a 
nexus between the continuous symptomatology and the current 
claimed condition"), vacated on other grounds sub nom.  
McManaway v. Principi, 14 Vet. App. 275 (2001).

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted. 

B.  Bilateral Pes Planus

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  When an unlisted condition is 
encountered, it is permissible to rate it under a closely 
related disease or injury.  38 C.F.R. § 4.20.

Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged 
rating."  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's statements regarding the severity of her 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

The history of this disability shows that the veteran has 
been in receipt of service connection for bilateral pes 
planus rated 10 percent rating, effective from separation 
from service, under 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The veteran's bilateral pes planus is rated under Diagnostic 
Code 5276 for flatfeet. Pursuant to Diagnostic Code 5276, a 
noncompensable rating is warranted for pes planus that is 
mild, with symptoms relieved by built-up shoe or arch 
support.  A 10 percent rating is warranted for moderate pes 
planus, manifested by the weight-bearing line over or medial 
to great toe, inward bowing of the tendo Achilles, and pain 
on manipulation and use of the feet.  A 30 percent evaluation 
is warranted for severe bilateral pes planus, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, an indication of 
swelling on use, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral pes 
planus, manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.

The examiner who conducted the September 2003 VA feet 
examination indicated that the veteran's pes planus was very 
mild.  There was pain on feet palpation, and minimal pain 
with foot motion.  A March 2006 VA joints examination report 
noted that the Veteran's feet had moderate arch and the tendo 
Achilles was normal. Functional limitation of ambulation due 
to pain was noted.  A November 2007 VA general medical 
examination report noted that the Veteran had no inward 
bowing of the tendo Achilles or pain on manipulation.  No 
functional limitation of standing or walking, otitis externa 
edema, weakness, or instability of the feet was found.  The 
examiner stated that the veteran's pes planus was very mild 
with no effect on physical or sedentary employment.  

The evidence of record fails to demonstrate severe bilateral 
pes planus. The objective evidence does not show marked 
deformity, pain on manipulation (the Veteran did show pain on 
palpation and motion of the feet), swelling on use, or 
characteristic callosities.  As such, a rating in excess of 
10 percent is not warranted under Diagnostic Code 5276.

The record reflects the veteran's complaints of severe daily 
pain with standing or walking, etc.  The Board does not doubt 
in the least that the service-connected bilateral pes planus 
produces pain.  However, for purposes of evaluating the 
service-connected disability, the subjective descriptions 
must be reviewed in light of the objective findings.  The 
schedular criteria are based on average impairment of earning 
capacity.  Thus, these functional limitations do not place 
the evidence at or near a balance as to whether the veteran 
would be more than moderately impaired in an average 
occupation under Diagnostic Code 5276.

Where a diagnostic code is not predicated on limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  As the diagnostic code under which 
the instant disability is rated, Diagnostic Code 5276, is not 
predicated on limited range of motion, §§ 4.40 and 4.45 are 
not applicable.

As the 10 percent rating represents the greatest degree of 
impairment shown from the effective date of the grant of 
service connection to the present, there is no basis for a 
staged rating.

C.  TDIU

The veteran contends that she is entitled to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  

The veteran is service-connected for the following 
disabilities: lumbar spine disability, rated 40 percent 
disabling; bilateral pes planus, rated 10 percent disabling; 
and status post bunionectomy, hallux valgus of the right 
foot, and bronchitis, all rated noncompensable.  The 
veteran's combined rating is 50 percent.

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  If there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran 
fails to meet these criteria as she has no disability rated 
higher than 40 percent, and her combined rating is 50 
percent.

All veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled, even 
though they fail to meet the percentage standards set forth 
in paragraph (a) of § 4.16. 38 C.F.R. § 4.16(b).  In 
determining whether a veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither her nonservice-connected disabilities nor her 
advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19 
(2004); Hersey v. Derwinski, 2 Vet. App. 91, 94-95 (1992).

The Veteran contend that she cannot work due to her service-
connected disabilities, particularly the severe daily pain 
from her service-connected disabilities; but the veteran's 
contention is at odds with the objective medical evidence of 
record.  The Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the evidentiary record in its whole.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997).  The Board places less weight 
or probative value on the veteran's statements concerning the 
symptoms of daily severe pain from her service-connected 
disabilities than it does of the objective medical reports.  
Specifically, the examiner who conducted the January 2008 VA 
general medical examination stated that the veteran's 
service-connected pes planus was very mild with no effect on 
physical or sedentary employment; and that the Veteran's 
service-connected lumbar spine disability, characterized as 
mechanical low back pain, caused, at most, mild effect on 
usual employment, and no effect on sedentary employment.  The 
examiner found the Veteran's assertion that she could not 
obtain employment due to her service-connected back condition 
to be highly unlikely.  See Wray v. Brown, 7 Vet. App. 488 
(1995) (the Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert 
has fairly considered the material evidence of record).

The veteran has received Social Security Administration (SSA) 
disability benefits since July 2001 due to fibromyalgia, 
severe fatigue, and severe pain in the feet, back and legs.  
While the SSA's determination that the veteran had a 
"disability" that rendered her unable to pursue gainful 
employment is pertinent, the findings of the SSA are not 
controlling.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  In addition, the Veteran's is not in receipt of 
service connection for fibromyalgia or severe fatigue.  

Thus, the Board finds that the probative medical evidence, 
establishes that the veteran is not currently precluded from 
securing and following substantially gainful employment as 
the result of her service-connected disabilities.



D.  Conclusion

For these reasons, the preponderance of the evidence is 
against the claims; the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999).  


ORDER

Entitlement to service connection for syncopal episodes with 
hypotension is denied.

Entitlement to service connection for left internal carotid 
artery aneurysm is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for bilateral plantar 
fasciitis is denied.

Entitlement to an increased rating for bilateral pes planus 
is denied.

TDIU is denied.  







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


